Subsequently, upon an application for a rehearing, the following additional opinion was filed : Per Curiam : A petition for a rehearing in the foregoing cause has been presented, based upon the assumption that the entire record in the cause, from its inception to and including the last order made in the Appellate Court, is now before us upon a writ of error. This is a misapprehension. The record before us is brought by appeal, and it brings before us for review only the record of the Appellate Court reviewing so much of the record of the circuit court as was brought before the Appellate Court by appeal, and this appeal is not from the decree of the Appellate Court of its November term, 1878, which affirmed the prior decree of the circuit court in all respects, except in respect of the directing a writ of assistance to issue, but from the decree of the Appellate Court of its May term, 1879, affirming a decree of the circuit court made, subsequent to the November term, 1878, of the Appellate Court, and directing another writ of assistance to issue. This misapprehension of the record renders the points discussed in the petition, as we conceive, entirely inapplicable to the case. We see no cause to depart from the conclusion reached in the former consideration of the case. The prayer of the petition for rehearing is denied. Rehearing denied.